DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 1-10, in the reply filed on 3/12/2021 is acknowledged.  The traversal is on the grounds that Ramanujam and Snoke do not teach a first member is rotatable within the housing of the housing around a first axis and a second member rotatable within said first member around a second axis and the second axis being parallel displaced from the first axis.  This is not found persuasive because the first member is interpreted as the introducer tube (23) of Snoke which is connected to the medical introducer and independently rotated about longitudinal axis 33 as described in Para [0061] of Snoke.  The second rotatable member is interpreted as the scope which can be independently rotated as described in Para [0113] of Snoke.  As shown in fig. 13 the introducer tube contains a scope lumen (34) for the scope inside of the introducer tube where the scope may be rotated.  Fig. 13 further shows the center of the scope lumen which is interpreted as the rotational axis of the second member being parallel displaced from the center of the introducer tube which would be the rotational axis of the first member.  Therefore the restriction will be maintained
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/12/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/IL2017/050305, filed March 9, 2017 and Provisional application 62306122, filed March 10, 2016 are acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 10, 2018 and February 8, 2019 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing of claims 1-3 and the drive of Claim 5 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites “wherein said at least one sensor is disposed on said front surface of said second rotatable member at a distance r from said second axis; said second axis is parallel dislodged from said first axis by distance r”.  The sensors are not claimed to be fixed in place in the second rotatable member therefore under BRI the distance r could be different.  
Therefore this limitation should rather be read as “wherein said at least one sensor is disposed and fixed on said front surface of said second rotatable member at a distance r from said second axis; said second axis is parallel dislodged from said first axis by distance r” in light of the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 3, Claim 3 recites the limitation "wherein said first rotatable member is mounted concentrically with said housing axis". In light of the spec, specifically Para [0057] – “According to another embodiment of the present invention, the first rotatable member is mounted concentrically with the housing axis”, it is unclear how the first rotatable member is mounted concentrically to the housing axis.  Additionally Para [0055] discloses “It is a feature purpose of the invention to provide the 
Claim 5 recites the limitation "wherein at least one of said first and second rotatable members comprises a cogwheel circumferentially embracing said rotatable member".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “said rotatable member” is referring to the first rotatable member or the second rotatable member.  In light of the spec, specifically Para [0044] – “Gear 115 is coupled with cogwheel 110 circumferentially embracing first rotatable member 10… Cogwheel 123 circumferentially embracing second rotatable member 20”, it is unclear which rotatable member is being referred to in the claim.  Therefore, as best understood from this paragraph and for the examination purposes, Claim 5 will be interpreted a cogwheel circumferentially embracing the first rotatable member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam et al. (US 20160287063 A1), and further in view of Snoke et al. (US 20140200402 A1).
Regarding Claim 1, Ramanujam et al. hereinafter Ramanujam discloses a device for diagnosing a tissue; said device insertable into a patient's cavity; (Fig.1 – 100 Colposcope) said device comprising:
a housing (Fig.1 – 106 body); 
at least one sensor (Fig.1 – 118 image capture device) configured for diagnosing said tissue within said cavity (Para [0039] – “Captured images may be suitably stored and processed. In an example, the images may be communicated or downloaded to a server for remote expert diagnosis”); 
at least one light source (Fig.1 – 116 light emitters) having emission spectrum effective for diagnosing said tissue within said cavity (Para [0071] – “The bandwidth of the illumination may be 
means for manipulating said at least one light source (Para [0077] – “the microcontroller 2202 may be operatively connected to one or more LED constant-current drivers 2204 for driving one or more LEDs 116 to activate or turn off”) and at least one sensor (Para [0078] – “The microcontroller 2202 may also be communicatively connected to a color CMOS detector 118 and a graphics processing unit (GPU) 2206 (operatively connected to the detector 118) for capture of images.”);
displaying means configured for presenting data obtained by said at least one sensor (Fig.1 – 120 display, Para [0047] – “The electronic device 102 may include a touchscreen display 120 and/or other user interface for interacting with a user and for present information and images”); a first member rotatable within said housing (Fig.12 and Fig.13, Para [0062] – “Referring to FIG. 12, the mechanism 1204 is being cranked or rotated to move the sheath 1200 in a direction 1206 to uncover the plastic sheet 1202”, therefore there is a rotatable member within housing 106);
Conversely Ramanujam does not teach said manipulating means further comprises a first member rotatable around a first axis and a second member rotatable within said first member around a second axis; said second axis is parallel displaced from said first axis: said first and second rotatable members are mounted flush with each other and form a front surface, which carries said at least one light source and said at least one sensor facing said tissue to be diagnosed.
However Snoke et al. hereinafter Snoke discloses said manipulating means further comprises a first member rotatable within said housing around a first axis (Para [0061] – “In addition, while holding the imaging device 60 in a fixed position, the medical introducer 20 can be independently rotated about its longitudinal axis 33 if desired.”, the medical introducer is connected to the introducer tube therefore and a second member rotatable within said first member around a second axis (Para [0113] – “The scope connector 28 can include a molded luer lock fitting, which allows the scope 62 to be securely connected to the introducer handle 21, and to also rotate about its longitudinal axis 33 independent from movement of the medical introducer 20.”, therefor the imaging device is the second rotatable member where the second axis would be the central axis of the imaging device); said second axis is parallel displaced from said first axis (see re-produced Fig.13 and Fig.14 below – the center of the scope lumen 34 which holds the imaging device is not aligned with the center of the introducer tube 23 therefore the axis of rotation for both members would be parallel displaced ): said first and second rotatable members are mounted flush with each other and form a front surface (Fig. 13 and Fig. 14, Para [0111] – “The scope lumen 34 can be configured to receive various types of imaging devices 60 therein.”, Para [0113] – “The scope connector 28 can include a molded luer lock fitting, which allows the scope 62 to be securely connected to the introducer handle 21”, Fig.26 – steerable working channel protrudes from the front surface however the imaging device does not therefor the imaging device can be mounted in place by luer lock and it is interpreted the imaging device would be flush with the end of the introducer tube to provide the good imaging), 

    PNG
    media_image1.png
    182
    321
    media_image1.png
    Greyscale

which carries said at least one light source and said at least one sensor facing said tissue to be diagnosed (The medical device can be used for diagnostics therefore the imaging device is interpreted as  can include an endoscopic cannula, a light delivery mechanism, and a imaging system. The light delivery system can comprise light emitting diodes and/or light delivery fibers”, it is interpreted the imaging device is flush with the front surface of the introducer tube and the medical device is used diagnostics therefore the sensor and light source face the tissue to be diagnosed).
Ramanujam and Snoke are both analogous arts considering they are both in the field of imaging a body cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the first and second rotatable members of Snoke to achieve the same results. One would have motivation to combine because “the view through the imaging device 60 can remain constant, providing a fixed reference point for movement of the introducer 20 and/or working channel device 40” therefore by providing two axes of rotation more freedom is given to the movement between the two members (Para [0113]).
Regarding Claim 2, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1.
Ramanujam further discloses wherein said housing is of a tubular shape; said housing has a longitudinal axis (Fig. 1 – housing 106 is of a tubular shape with longitudinal axis 112).
Regarding Claim 3, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claims 1 and 2.
Conversely Ramanujam does not teach wherein said first rotatable member is mounted concentrically with said housing axis.
However Snoke discloses wherein said first rotatable member is mounted concentrically with said housing axis (Fig. 1 the introducer tube is interpreted as the first rotatable member which is .
Ramanujam and Snoke are both analogous arts considering they are both in the field of imaging a body cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the mounting of the first rotatable member of Snoke to achieve the same results. One would have motivation to combine because “embodiments of the present invention can retain all functionality described herein, including depth adjustment for the medical introducer 20, 360 degrees of rotation, depth adjustment for the steerable working channel device 40, and angle and direction of deflection adjustment, visualization, and access related to the working channel device 40. (Para [0128]).
Regarding Claim 7, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1. 
Ramanujam further discloses wherein said at least one light source (Fig.1 – 116 light emitters) is selected from the group consisting of a white light emitting diode (Para [0050] – “Multiple LEDs 116 a, 116 b, 116 c are attached to the distal end 108. LEDs designated 116 a, 116 b, and 116 c are configured to generate white, blue and green light, respectively”), a coherent laser light source in visual or near infrared ranges, a UV light source effective for auto-fluorescence excitation and any combination thereof.
Regarding Claim 8, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1. 
Ramanujam further discloses wherein said at least one light sensor (Fig.1 – 118 image capture device)
is selected from the group consisting of a panoramic camera, a camera for capturing scattering patterns, a close-up camera, an optical fiber connected to a spectrometer and any combination thereof.
However Snoke discloses is selected from the group consisting of a panoramic camera, a camera for capturing scattering patterns, a close-up camera, an optical fiber connected to a spectrometer and any combination thereof (Para [0114] – “The imaging device 60 can comprise, for example, an optical scope, such as a fiber optic scope, a camera 61, a charge couple device (CCD), a camera positioned on the distal tip 13 and/or distal portion 12 of an elongate shaft (62), known as a “chip-on-a-stick,” or ultrasound or other sonic device”).
Ramanujam and Snoke are both analogous arts considering they are both in the field of imaging a body cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the selected sensor of Snoke to achieve the same results. One would have motivation to combine because “some embodiments of the present invention can provide systems, devices, kits, and methods useful for easily and effectively accomplishing minimally invasive gynecological procedures, for example, a hysteroscopy” (Para [0053]).
Regarding Claim 9, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1. 
Conversely Ramanujam does not teach comprising a multifunctional passage for sampling said tissue at the suspicious locations or administering medicines or other materials into the cavity.
However Snoke discloses comprising a multifunctional passage for sampling said tissue at the suspicious locations (Para [0142] – “Other procedures that can be done include diagnostic hysteroscopy, polypectomy, myomectomy, a directed uterine biopsy, fundal biopsy, endometrial harvesting or tubal patency… When the introducer tube cannot be altered, an osteum (or either of the two ostei) can be or administering medicines or other materials into the cavity (Para [0067] – “Alternatively, or in addition, the medical introducer 20 can be utilized to perform therapeutic procedures, for example, by using the dedicated working lumen 35 to introduce a device for placing a medication and/or an implant into an interior body region”).
Ramanujam and Snoke are both analogous arts considering they are both in the field of imaging a body cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the selected sensor of Snoke to achieve the same results. One would have motivation to combine because “some embodiments of the present invention can provide systems, devices, kits, and methods useful for easily and effectively accomplishing minimally invasive gynecological procedures, for example, a hysteroscopy. Such systems, devices, kits, and methods may be adapted for use in many interior body regions, wherever introduction of medical devices may be required for a therapeutic or diagnostic purpose.” (Para [0053]).
Regarding Claim 10, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1. 
Ramanujam further discloses comprising a sensor of mutual displacement of said tissue area to be diagnosed and the device (Para [0081] – “These systems may be used for the early diagnosis of cancers in the cervix and oral cavity”, Fig. 6 and Fig.7 show members 602 surrounding the image capture device therefore the image capture device [sensor] is of a mutual displacement of said tissue area to be diagnosed).

    PNG
    media_image2.png
    628
    491
    media_image2.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam et al. (US 20160287063 A1), and further in view of Snoke et al. (US 20140200402 A1) and Glassenberg et al. (US 20070049794 A1).
Regarding Claim 4, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1. 
Conversely Ramanujam does not teach wherein said at least one sensor is disposed on said front surface of said second rotatable member at a distance r from said second axis; said second axis is parallel dislodged from said first axis by distance r.
However Snoke discloses wherein said at least one sensor is disposed on said front surface of said second rotatable member (Para [0111] – “The imaging device 60 can be separate from the medical introducer 20, and can be positioned in a predetermined one (34) of the plurality of lumens of the medical introducer 20, for example, in the dedicated scope lumen 34.”, Para [0077] – “the imaging device 60-medical introducer 20 interface is adapted to allow the imaging device 60 to rotate said second axis is parallel dislodged from said first axis (Fig.13 and Fig.14 – the center of the scope lumen 34 which holds the imaging device is not aligned with the center of the introducer tube 23 therefore the axis of rotation for both members would be parallel displaced)
Ramanujam and Snoke are both analogous arts considering they are both in the field of imaging a body cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the selected sensor of Snoke to achieve the same results. One would have motivation to combine because “some embodiments of the present invention can provide systems, devices, kits, and methods useful for easily and effectively accomplishing minimally invasive gynecological procedures, for example, a hysteroscopy. Such systems, devices, kits, and methods may be adapted for use in many interior body regions, wherever introduction of medical devices may be required for a therapeutic or diagnostic purpose.” (Para [0053]).
Conversely Ramanujam and Snoke do not teach member at a distance r from said second axis, parallel dislodged from said first axis by distance r.
However Glassenberg et al. hereinafter Glassenberg discloses second member at a distance r from said second axis (Fig. 3 – lens 2 is interpreted as the second member and the center axis of the tube is interpreted as the second axis which is at a distance r from the second member), second axis parallel dislodged from said first axis by distance r (Fig. 3 the axis of 16 is interpreted as the first axis which is parallel dislodged from second axis [center axis of the tube] by distance r).

    PNG
    media_image3.png
    284
    462
    media_image3.png
    Greyscale

Ramanujam and Glassenburg are both analogous arts considering they are both in the field of illuminating and visualizing a body cavity.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the distances Glassenberg to achieve the same results. One would have motivation to combine because “The visualization stylet of the invention displays several advantageous characteristics including the fact that it is inexpensive to manufacture” (Para [0042]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam et al. (US 20160287063 A1), and further in view of Snoke et al. (US 20140200402 A1) and Zorn et al. (US 20140378761 A1).
Regarding Claim 5, Ramanujam and Snoke disclose all the elements of the claimed invention as cited in claim 1. 
wherein at least one of said first and second rotatable members comprises a cogwheel circumferentially embracing said rotatable member; said cogwheel is coupled with a driving gear mechanically connected to a drive.
However Zorn et al. hereinafter Zorn discloses wherein at least one of said first and second rotatable members (Para [0048] – “transmit this rotation to the elongated body 9 of said instrument 5”, therefore the elongated body is interpreted as the first rotational member) comprises a cogwheel circumferentially embracing said rotatable member (Para [0048] – “a ring gear 16' extending peripherally around said hollow body 10”, hollow body is circumferentially embracing the elongated body 9 therefore the gear is circumferentially embracing the rotatable member); said cogwheel is coupled with a driving gear mechanically connected to a drive (Para [0048] – “housing 11 comprises a motorized mechanism 15 for controlled driving in rotation of the hollow body 10 around its median axis AM, for example formed by a motorized cogwheel 16 engaging with a ring gear 16' extending peripherally around said hollow body 10, with the connection between the latter and the medical instrument 5 being able to transmit this rotation to the elongated body 9 of said instrument 5”).
Ramanujam and Zorn are both analogous arts considering they are both in the field of endoscopic devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the drive mechanism Zorn to achieve the same results. One would have motivation to combine because each of the “instruments comprising its own control means (for example, in the form of secondary or auxiliary grips) making possible the actuation of the tool, the bending of the distal end of the instrument, and the movement in translation and/or in rotation of said instrument in its channel by the operator” (Para [0005]).
Regarding Claim 6, Ramanujam, Snoke, and Zorn disclose all the elements of the claimed invention as cited in claims 1 and 5. 
wherein said drive is an electric motor.
However Zorn discloses wherein said drive is an electric motor (Para [0048] – “a motorized mechanism 15 for controlled driving in rotation of the hollow body 10”).
Ramanujam and Zorn are both analogous arts considering they are both in the field of endoscopic devices.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramanujam to incorporate the drive mechanism Zorn to achieve the same results. One would have motivation to combine because each of the “instruments comprising its own control means (for example, in the form of secondary or auxiliary grips) making possible the actuation of the tool, the bending of the distal end of the instrument, and the movement in translation and/or in rotation of said instrument in its channel by the operator” (Para [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793